DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/680,029 (“’029 Reissue Application” or “instant application”), having a filing date of 17 August 2017.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,110,911 (“’911 Patent”) titled “SYSTEM AND METHOD FOR THE SYNCHRONIZATION OF A FILE IN A CACHE”, which issued on 18 August 2015 with claims 1-24 (“issued claims”).  The application resulting in the ‘911 Patent was filed on 16 December 2013 and assigned U.S. patent application number 14/107,906 (“’906 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘911 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘911 Patent is a continuation of application no. 13/875,913 (“’913 Parent Application”), filed 2 May 2013, now U.S. Patent 8,645,318, which is a continuation of application no. 13/335,782 (“’782 Grandparent Application”), filed 22 December 2011, now U.S. Patent 8,452,728, which is a continuation of application no. 12/545,423 (“’423 Great-Grandparent Application”), filed 21 August 2009, now U.S. Patent 8,117,152, which is a continuation of application no. 11/328,526 (“’526 Great-Great-Grandparent Application”), filed 10 January 2006, now U.S. Patent 7,590,665, which is a division of application no. 10/033,242 (“’242 Great-Great-Great-Grandparent Application”), filed 28 December 2001, now U.S. Patent 7,062,515.

As a reissue application, the instant application is entitled to the priority date of the ’911 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 28 December 2001, the effective filing date of the ‘242 Great-Great-Great-Grandparent Application.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.



The Office also notes that during litigation1 involving the ’423 Great-Grandparent Application, the ’526 Great-Great-Grandparent Application, and the ’242 Great-Great-Great-Grandparent Application, several claim terms relevant to the instant application were construed.
Specifically, in a Claim Construction Order issued 1 December 2014, the following claim terms were construed.

“executable to run in user space”
“executable by the client processor to run in user space”

These two limitations were construed by the District Court as “executable to run in the portion of memory that is not reserved for operating system level programs”2.



These ‘user space’ limitations will be interpreted consistent with the above cited construction in the Claim Construction Order.

“cache”

This limitation was construed by the District Court as meaning simply “storage area on a client computer.”3

The claims in the instant application refer variously to “cache” and “local cache”.  These terms will be interpreted consistent with the above-cited construction in the Claim Construction Order.

V. Applicant’s Response
Applicant’s response (“Response”), filed 28 December 2021, includes Remarks.  There was no amendment to the claims.
Claims 1-27, 29-31, and 33-35 remain pending in the application.

VI. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Rejections under 35 U.S.C. § 103
Applicant argues that with respect to the Office’s position that “the Rumor references discuss [the mechanism of Singh et al.] for detecting changes in files, and offers an alternative ‘passive scan’ method”, Ekenstam et al. distinguishes “update trapping” from “passive scanning” only at a high level, not specifically the mechanisms of Singh et al. (Response, page 10, third paragraph).
The Office respectfully disagrees.

Ekenstam et al. cited by Applicants, Section 3.1, beginning on page 192, clearly sets forth two alternative mechanisms for identifying objects in the database that have been updated, a process that is critical to performing optimistic replication.
“Optimistic replication requires a reliable mechanism for detecting updates to the replicated objects to ensure that all updates are eventually propagated to all other replicas.”

Two typical mechanisms are cited for identifying updates to replicated objects.
“Updates are typically identified in replicated systems in one of two ways: update trapping or passive scanning.”

The “update trapping” mechanism is discussed:

    PNG
    media_image1.png
    155
    576
    media_image1.png
    Greyscale


Note the disclosure that the “update trapping” mechanism detects updates as they occur and takes whatever action is necessary to support replication.  In this case, that action is to generate and maintain an update transaction log.
Singh et al.’s local cache system.
For instance, Singh et al. discloses that if a system call is made to write data to a block of the local cache, the cache subsystem stores the exact byte(s) written to in a linked list entry for each write.  In this way, a linked list is maintained that stores a record of all writes to the local cache (i.e., an update transaction log) (see col. 9, lines 42-60).
A flowchart of these actions is illustrated in Fig. 11.  Maintaining the update transaction log involves performing several operations each time data is written to the local cache.  First, an entry containing a copy of the byte(s) written to the cache is created and added to the update transaction log linked list (step 804).  Next, the system checks to see if the block(s) written are contiguous with a previous write, and if so the two individual writes are collapsed into a single contiguous write operation (step 806).  Finally, the number of writes stored in the update transaction log linked list is compared to the user defined variable Max_Write (step 808).  The Max_Write variable indicates how many writes to the cache can be stored in the update transaction log linked list before they must be written out to the server.  If the number of writes in the update transaction log linked list is greater than Max_Write, the cache subsystem writes step 810).

    PNG
    media_image2.png
    805
    406
    media_image2.png
    Greyscale

With respect to utilizing the “update trapping” mechanism for detecting updates, Ekenstam et al. notes that the mechanism allows updated records to be identified with certainty and avoids the need to examine unchanged records.  It is 

As an alternative mechanism for detecting updates, Ekenstam et al. discusses passive scanning:

    PNG
    media_image3.png
    228
    688
    media_image3.png
    Greyscale


When utilizing passive scanning, updated objects are detected by scanning the objects in the local cache and comparing the current state (e.g., timestamp) of the object to a known previous state.  Any objects whose state (e.g., timestamp) has changed is recognized as having been updated.  The processing to identify updated objects is performed only at the time of reconciliation, when the updated objects are propagated to other replicas.

Therefore, none of the additional processing necessary for supporting the update trapping mechanism needs to be performed every time a write operation occurs on the local cache (i.e., writing copies of data to a linked list, checking for and collapsing any contiguous write entries in the linked list, comparing the number of entries in the linked list to Max_Write, and if the number of entries exceeds Max_Write, then writing the updates in the linked list back to the server).
Use of the passive scanning mechanism improves system performance during normal file write operations, as pointed out by Ekenstam et al: “This approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation or during periods of inactivity.”

Reiher likewise discloses this distinction at page 1, ¶2:
“Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan.  Any changes are propagated to one of the other replicas, using any of a variety of methods for data transfer between machines.  Rumor does not attempt to notice updates to its files as they occur, but uses information available to the system and its own saved information to deduce at some later time which files have been updated.  Therefore, Rumor has no performance impact on your machine except during periodic scans to deduce updates.”

Reiher et al. also discloses the advantages of passive scanning over update trapping at Section 4, ¶¶2-3:
“Rumor interposes no code at all during file update or file access time.  It is only active at reconciliation time, when Rumor is explicitly invoked by the user or a daemon process.  
Rumor keeps records of the state of the replicated files it controls.  These records are updated each time replication is run on the volume of replicated files.  Rumor examines the information available about the current state of the files (such as modification time, modification time of meta-attributes, length, etc.) and compares it to stored information to deduce which files have experienced updates.  Rumor then compares the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated.”

Guy et al. discusses this distinction at page 4, ¶1:
“Rumor operates entirely at the application level…The benefits of this application-level implementation include…no Rumor performance overhead during the normal operation of the host machine.  Nothing is installed in the critical path of the user’s operations, so Rumor users pay no performance cost except when they choose to reconcile.”  

These disclosures clearly teach the advantages of an implementation where passive scanning is utilized to detect updates to files/objects, as opposed to update trapping, which requires additional processing to occur during the normal course of file update operations, in order to maintain a list of those files/objects that have been updated (such as that mechanism disclosed by Singh et al. in Fig. 11).
Singh et al., would have found it obvious to replace the update trapping mechanism for detecting updated objects with the passive scanning mechanism utilized by the Rumor system in light of these disclosures.  Not only do all four of the Rumor prior art documents discuss the passive scanning mechanism, they all contrast it with the update trapping mechanism taught by Singh et al. and disclose the advantages in utilizing the passing scan mechanism instead of the update trapping mechanism (e.g., “This approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation or during periods of inactivity.”; “Rumor has no performance impact on your machine except during periodic scans to deduce updates.”; “Rumor interposes no code at all during file update or file access time.  It is only active at reconciliation time, when Rumor is explicitly invoked by the user or a daemon process.”; “The benefits of this application-level implementation include…no Rumor performance overhead during the normal operation of the host machine.  Nothing is installed in the critical path of the user’s operations, so Rumor users pay no performance cost except when they choose to reconcile.”)
The Rumor references literally provide a roadmap to utilize passive scanning techniques instead of update trapping in order to gain improved performance during 

Applicants also argue that the system of Singh et al. requires system calls be trapped, and that the system would not work if one were to replace the update trapping mechanism with passive scanning (Response, page 10, last paragraph).
The Office respectfully disagrees.

The “update trapping” mechanism as discussed above by the Rumor references refers to those extra operations that take place specifically with respect to keeping track of update operations on the local cache, since these are the operations that need to be tracked in order to know which specific objects have been updated and eventually need to the replicated to the server.  These operations take place only during a write operation.
Singh et al.’s operation of intercepting file system commands in order to determine if the object of the command exists in the local cache would remain unchanged.  Indeed, without this feature there literally would be no local cache, since the local cache is created incrementally as file objects are downloaded from the server as part of a read operation and then stored in the local cache so that it will be available 

    PNG
    media_image4.png
    810
    583
    media_image4.png
    Greyscale

As pointed out by Applicants, “If the cache subsystem of Singh did not trap file system calls to the network protocol as they occur, they would simply go to the network all file system call interception from Singh et al., but only those for update operations, as discussed in the Rumor references (note Ekenstam et al.’s use of the term update trapping”).  The operations that would be rendered unnecessary by replacing Singh et al.’s update trapping mechanism with Rumor’s passive scanning are part of the update operation illustrated in Fig. 11 (shown previously), and not part of the read operation illustrated in Fig. 10A.

Applicants also argue that the alleged combination cannot rely upon the mechanisms of Singh to propagate changes to the server while receiving alleged performance advantages by eliminating those mechanisms.
The Office points out that the performance advantages gained by substituting Rumor’s passive scanning for Singh et al.’s update trapping is achieved by eliminating the need to maintain a linked list of changes to be propagated to the server.  Such a substitution would involve performing a passive scan operation at replication time and using the results of the passive scan to determine which objects/files have been changed and need to be replicated to the server, instead of using the entries in an update 

Applicants’ remaining arguments are concerned with other aspects of the Rumor system that operate differently from the caching system disclosed by Singh et al., making the case that the references are not properly combinable in the manner claimed.
Applicants specifically argue that Rumor uses a different mechanism for replicating data than does Singh et al. (Response, pages 11-14).

In response, the Office notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the Rumor references, and particularly Ekenstam et al., discloses that in any optimistic replication system, there must be a reliable mechanism for detecting which objects have been changed and need to be propagated to other replicas (or in the case of Singh et al., to the server).  Also disclosed are two typical mechanisms Singh et al., discussed extensively above), and passive scanning, as is utilized in the Rumor system.
In discussing the two typical mechanisms, Ekenstam et al. also notes that there are performance advantages to be gained by utilizing passive scanning over update trapping.  The other Rumor references all note these same performance advantages in utilizing passive scanning instead of update trapping (again, all extensively discussed above).
A POSITA, having at hand the caching system of Singh et al. (which utilizes an update trapping mechanism to track updated objects/files) and the teachings of the Rumor references, which explicitly offer guidance and motivation for substituting a passive scanning mechanism for Singh et al.’s update trapping, would have recognized and appreciated the advantages of utilizing Rumor’s mechanism for detecting file modifications in place of that disclosed by Singh et al., and therefore would have been motivated to perform such a substitution in order to gain the performance advantages discussed in each of the Rumor references.

The Rumor features that Applicants argue would preclude the combination of the references are all mechanisms that do not concern the detection and tracking of updated objects/files for later replication.  The substitution of passive scanning for Rumor system be incorporated into the system of Singh et al. 

The rejections of record are maintained by the Office.

VII. Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23, 25-27, 29-31, and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent 5,805,809) in view of Rumor, as documented by Reiher (“Rumor 1.0 User’s Manual”), Ekenstam et al. (“The Bengal Database Replication System”), Guy et al. (“Rumor: Mobile Data Access Through Optimistic Peer-to-Peer Replication”), and Reiher et al. (“Peer-to-Peer Reconciliation Based Replication for Mobile Computers”).

Singh et al. teaches a system comprising:
a) a client computer (see disclosure of client computers 210, col. 3, lines 18-26, col. 5, lines 1-11, and drawing Figure 4) coupled to a database server (see disclosure of server 202, col. 2, lines 2-4, col. 5, lines 1-11, and drawing Figure 4) via a network (see disclosure of local area network 212, col. 5, lines 1-11 and drawing Figure 4), the client computer comprising an operating system (see disclosure of operating system 406, col. 5, lines 60-65 et seq. and drawing Figure 6), a local application (see disclosure of application 402, col. 5, lines 60-65 et seq. and drawing Figure 6), and a cache manager (see disclosure of cache subsystem 414, col. 6, lines 6-8 et seq. and drawing Figure 7), wherein the cache manager is configured to:
i) store a file received over the network from the database server as a cached file in a local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
ii) interact with the operating system of the client computer to open the cached file in the local application associated with the file type for the cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in the cache, col. 6, lines 3-26 et seq.; see also disclosure that if the file is available from the local cache, data from the cached block is returned to the requesting application at step 708, col. 8, lines 38-49 et seq. and drawing Figure 10A);
iii) receive information associated with the cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
iv) determine that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that at step 808, the number of writes in the linked list of writes is compared to Max_Write, col. 9, lines 54-60 et seq. and drawing Figure 11); and
v) communicate the modified cached file to the database server (see disclosure that if the number of writes in the linked list is greater than 

Singh et al. does not explicitly disclose a system whereby the file system of the client computer is polled in order to detect cached files which have been modified by the local application and if so, communicating the modified cached file to the database server.

Rumor, however, teaches a system including a cache manager whereby the cache manager is configured to:
a) poll a file system of the operating system of the client computer (see disclosure that Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan, Reiher, page 1, second paragraph; see also disclosure that Rumor uses passive scanning to identify updated objects, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that during a scan phase, Rumor recursively traverses the replicated volume, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph);
b) receive information associated with the cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects updates by examining modification timestamps or checksums of replicated files retrieved during the scan phase, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the replicated files it controls and examines the information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
c) determine that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce which files have experienced updates, Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
d) communicate the modified cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety of methods for data transfer between machines, Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

It would have been obvious to one of ordinary skill in the art at the time of the invention to propagate updates in a replication system through a polling/scanning process, since this approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation, or during periods of inactivity (see Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph).  Furthermore, the use of a polling/scanning technique precludes the necessity of creating and maintaining a transaction log in order to track modifications to replicated files, which would require additional processing and storage for each database transaction.

Regarding claim 9, Singh et al. teaches a computer program product comprising a non-transitory computer readable medium storing computer executable program a cache manager on a client computer (see disclosure of cache subsystem 414, col. 6, lines 6-8 et seq. and drawing Figure 7), the cache manager configured to perform a method comprising:
a) storing a file received over the network from the database server as a cached file in a local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
b) interacting with the operating system of the client computer to open the cached file in the local application associated with the file type for the cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in the cache, col. 6, lines 3-26 et seq.; see also disclosure that if the file is available from the local cache, data from the cached block is returned to the 
c) receiving information associated with the cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
d) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that at step 808, the number of writes in the linked list of writes is compared to Max_Write, col. 9, lines 54-60 et seq. and drawing Figure 11); and
e) communicating the modified cached file to the database server (see disclosure that if the number of writes in the linked list is greater than Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list, col. 9, lines 54-60 et seq.).

Singh et al. does not explicitly disclose a computer program product whereby the file system of the client computer is polled in order to detect cached files which have been modified by the local application and if so, communicating the modified cached file to the database server.

Rumor, however, teaches a computer program product including a cache manager whereby the cache manager is configured to perform a method comprising:
a) polling a file system of the operating system of the client computer (see disclosure that Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan, Reiher, page 1, second paragraph; see also disclosure that Rumor uses passive scanning to identify updated objects, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that during a scan phase, Rumor recursively traverses the replicated volume, detecting new and modified files, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph);
b) receiving information associated with the cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects updates by examining modification timestamps or checksums of replicated files retrieved during the scan phase, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
c) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce which files have experienced updates, Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
communicating the modified cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety of methods for data transfer between machines, Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph; see also disclosure that Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

It would have been obvious to one of ordinary skill in the art at the time of the invention to propagate updates in a replication system through a polling/scanning Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph).  Furthermore, the use of a polling/scanning technique precludes the necessity of creating and maintaining a transaction log in order to track modifications to replicated files, which would require additional processing and storage for each database transaction.


Regarding claim 17, Singh et al. teaches a method for file synchronization:
a) receiving a file from a database server over a network at a client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19), the client computer having an operating system (see disclosure of operating system 406, col. 5, lines 60-65 et seq. and drawing Figure 6) and a file system (see file system 408, col. 5, lines 60-65 et seq. and drawing Figure 6);
storing a file received over the network from the database server as a cached file in a local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
c) interacting with the operating system of the client computer to open the cached file in the local application associated with the file type for the cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in the cache, col. 6, lines 3-26 et seq.; see also disclosure that if the file is available from the local cache, data from the cached block is returned to the requesting application at step 708, col. 8, lines 38-49 et seq. and drawing Figure 10A);
receiving information associated with the cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
e) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that at step 808, the number of writes in the linked list of writes is compared to Max_Write, col. 9, lines 54-60 et seq. and drawing Figure 11); and
f) communicating the modified cached file to the database server (see disclosure that if the number of writes in the linked list is greater than Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list, col. 9, lines 54-60 et seq.).

Singh et al. does not explicitly disclose a method for file synchronization whereby the file system of the client computer is polled in order to detect cached files which have been modified by the local application and if so, communicating the modified cached file to the database server.

Rumor, however, teaches a method for file synchronization:
polling a file system of the operating system of the client computer (see disclosure that Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan, Reiher, page 1, second paragraph; see also disclosure that Rumor uses passive scanning to identify updated objects, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that during a scan phase, Rumor recursively traverses the replicated volume, detecting new and modified files, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph);
b) receiving information associated with the cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects updates by examining modification timestamps or checksums of replicated files retrieved during the scan phase, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the replicated files it controls and examines the information available about the current state of the files, such as modification time, modification time of Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
c) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce which files have experienced updates, Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
d) communicating the modified cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph; see also disclosure that Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

It would have been obvious to one of ordinary skill in the art at the time of the invention to propagate updates in a replication system through a polling/scanning process, since this approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation, or during periods of inactivity (see Ekenstam et al., Section 3.1 Identifying Updates, page 

Regarding claims 2, 10, and 18, Rumor additionally discloses a system, computer program product, and method wherein the information associated with the cached file comprises time stamp indicating the last time the cached file was modified (see disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce which files have experienced updates, Reiher et al., Section 4 The Rumor Replicated File System, third paragraph).

Regarding claims 4, 12, and 20, Singh et al. additionally discloses a system, computer program product, and method wherein the cache manager comprises a user space application running in a background (see disclosure that the cache subsystem can be added onto, or plugged into, an existing distributed file system with no source code modifications to the operating system, col. 2, lines 57-61 et seq.; col. 3, lines 5-17 et seq.; col. 6, lines 26-28 et seq.).

Singh et al. does not explicitly disclose a system, computer program product, and method wherein the cache manager is configured to store the modified cached file to the database server without user interaction in the cache manager.

Rumor, however, additionally discloses a system, computer program product, and method wherein the cache manager is configured to store the modified cached file to the database server without user interaction in the cache manager (see disclosure that the reconciliation process can be invoked manually, or it can be invoked periodically by a daemon process, Reiher, page 2, second to last paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to automatically store modified cached files to the database server, since this would allow file replication to be performed without the need for manual intervention on the part of the user.

Regarding claims 5, 13, and 21, Rumor additionally discloses a system, computer program product, and method wherein the cache manager is further configured to determine if a newer version of the file is available at the database server and, in response to a determination that a newer version of the file is available at the database server, notify a user of the client computer that the newer version of the file is available (see disclosure that during the recon phase of reconciliation, in the event of a conflict between the version in the local cache and the version on the database server [caused by concurrent updates], when the conflict cannot be automatically resolved, the user is notified of the conflict by email along with instructions on how to resolve it, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to notify a user in the event the file has been modified by a second user, since this would afford the user the opportunity to resolve any resulting conflicts between file versions.

Singh et al. additionally discloses a system, computer program product, and method wherein the local cache comprises a hard disk drive (see disclosure of the use of caching variously on a memory cache, a disk cache, and/or a network cache, col. 1, lines 45-64 et seq.; see also disclosure that the local cache is typically a portion of the local disk drive, col. 6, lines 19-20 et seq.).

Regarding claims 7, 15, and 23, Rumor additionally discloses a system, computer program product, and method wherein the cache manager is further configured to display files in a hierarchical directory structure (see disclosure that one parameter supplied to the replicate command is the pathname for the new, local replica of the volume being replicated from the server, Reiher, page 4; see also disclosure that when making files available on the client, a subtree [i.e., volume] of the file system on the server to be replicated is specified, and all files of that subtree become part of the local Rumor volume replica, Reiher, page 4, first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to display files in a hierarchical directory structure, since this is the file structure on the server being replicated and so displaying the files in a like manner would aid in the ease with which the user could locate desired files.

Regarding claims 25, 29, and 33, Singh et al. additionally discloses a system, computer program product, and method wherein the cache manager is a user space application executable to reside in user space rather than operating space (see disclosure that the cache subsystem can be added onto, or plugged into, an existing distributed file system with no source code modifications to the operating system, col. 2, lines 57-61 et seq.; col. 3, lines 5-17 et seq.; col. 6, lines 26-28 et seq.) and is further configured to request the file from the database server (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19).

Regarding claims 26, 30, and 34, Rumor additionally discloses a system, computer program product, and method wherein the cache manager is further configured to receive a notification from the database server of a file modification by a second user, and provide a notice at the client computer to a first user of the file modification by the second user (see disclosure that during the recon phase of reconciliation, in the event of a conflict between the version in the local cache and the version on the database server [caused by concurrent updates], when the conflict cannot Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to notify a user in the event the file has been modified by a second user, since this would afford the user the opportunity to resolve any resulting conflicts between file versions.

Regarding claims 27, 31, and 35, Singh et al. additionally discloses a system, computer program product, and method wherein the cache manager is further configured to:
a) store a second file received over the network from the database server as a second cached file in the local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
interact with the operating system of the client computer to open the second cached file in the local application associated with the file type for the second cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in the cache, col. 6, lines 3-26 et seq.; see also disclosure that if the file is available from the local cache, data from the cached block is returned to the requesting application at step 708, col. 8, lines 38-49 et seq. and drawing Figure 10A);
c) receive information associated with the second cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
d) determine that the second cached file has been modified by the local application based on the information associated with the second cached file (see disclosure that at step 808, the number of writes in the linked list of 
e) communicate the modified second cached file to the database server (see disclosure that if the number of writes in the linked list is greater than Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list, col. 9, lines 54-60 et seq.).

Singh et al. does not explicitly disclose a system, computer program product, and method whereby the file system of the client computer is polled in order to detect cached files which have been modified by the local application and if so, communicating the modified second cached file to the database server.

Rumor, however, teaches a system, computer program product, and method including a cache manager whereby the cache manager is configured to perform a method comprising:
a) receive information associated with the second cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; Rumor detects updates by examining modification timestamps or checksums of replicated files retrieved during the scan phase, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the replicated files it controls and examines the information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
b) determine that the second cached file has been modified by the local application based on the information associated with the second cached file (see disclosure that Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
c) communicate the modified second cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety of methods for data transfer between machines, Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph; see also disclosure that Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

It would have been obvious to one of ordinary skill in the art at the time of the invention to propagate updates in a replication system through a polling/scanning process, since this approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation, or during periods of inactivity (see Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph).  Furthermore, the use of a polling/scanning technique precludes the necessity of creating and maintaining a transaction log in order to track modifications to replicated files, which would require additional processing and storage for each database transaction.


Claims 3, 11, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent 5,805,809) in view of Rumor, as documented by Reiher (“Rumor 1.0 User’s Manual”), Ekenstam et al. (“The Bengal Database Replication System”), Guy et al. (“Rumor: Mobile Data Access Through Optimistic Peer-to-Peer Replication”), and Reiher et al. (“Peer-to-Peer Reconciliation Based Replication for Mobile Computers”), as applied to claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20- above, and further in view of Wang et al. (“A Simulation Evaluation of Optimistic Replicated Filing in Mobile Environments”).

Regarding claims 3, 11, and 19, Singh et al. and Rumor teach a system, computer program product, and method substantially as claimed.

Neither Singh et al. nor Rumor explicitly teaches a system, computer program product, and method wherein the cache manager is further configured to select a polling frequency for polling the file system based on system resources of the client computer.

Wang et al., however, teaches a system, computer program product, and method wherein the cache manager is further configured to select a polling frequency for polling the file system based on system resources of the client computer (see disclosure that various parameters of the simulation were varied in order to find optimum values, including the reconciliation interval, which was varied from 1 to 21 hours in 3 hour steps, section 4.2 Parameter Space, page 46, second column, first full paragraph, as well as Table 4.1 Major Simulation Parameters).

.  


Claims 8, 16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent 5,805,809) in view of Rumor, as documented by Reiher (“Rumor 1.0 User’s Manual”), Ekenstam et al. (“The Bengal Database Replication System”), Guy et al. (“Rumor: Mobile Data Access Through Optimistic Peer-to-Peer Replication”), and Reiher et al. (“Peer-to-Peer Reconciliation Based Replication for Mobile Computers”), as applied to claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23, 25-27, 29-31, and 33-35 above, and further in view of Gupta et al. (U.S. Patent 6,226,752).

Regarding claims 8, 16, and 24, Singh et al. and Rumor teach a system, computer program product, and method substantially as claimed.

Singh et al. nor Rumor explicitly teaches a system, computer program product, and method wherein the cache manager is further configured to store authentication information and reestablish a connection with the database server using the authentication information without requiring that a user re-enter login information.

Gupta et al., however, teaches a system, computer program product, and method wherein the cache manager is further configured to store authentication information (see disclosure that after a user has been authenticated through the entry of username/password, the server may store the user’s authentication information in the form of a cookie, col. 4, lines 30-50 et seq., and col. 6, lines 21-33 et seq.; see also col. 12, lines 54-54 et seq.) and reestablish a connection with the database server using the authentication information without requiring that a user re-enter login information (see disclosure that the server can easily determine if a requesting client has been previously authenticated [e.g., by retrieving the cookie] and may not require the user to reenter necessary information [e.g., a username and password], col. 12, lines 54-58).

It would have been obvious to one of ordinary skill in the art at the time of the invention to store authentication information and allow reconnection to the database without requiring reentry of login information, since this would allow a valid user to 

VIII. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '911 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '911 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.


Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
2 February 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Open Text S.A. v. Box, Inc., et al., 13-cv-04910-JD (N.D. Cal.)
        2 Claim Construction Order, 1 December 2014, § F, pages 15-16.
        3 Claim Construction Order, 1 December 2014, § G, pages 16-18.